                   UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF RHODE ISLAND
___________________________________
                                    )
ANDREW J. SMITH,                    )
                                    )
          Petitioner,               )
                                    )
     v.                             )    C.A. No. 18-621 WES
                                    )
                                    )
STATE OF RHODE ISLAND,              )
                                    )
          Respondent.               )
___________________________________)

                          MEMORANDUM & ORDER

WILLIAM E. SMITH, Chief Judge.

     Before the Court is Magistrate Judge Lincoln D. Almond’s Re-

port and Recommendations, ECF No. 16, recommending that the State’s

Motion to Dismiss the Petition of Andrew J. Smith for a Writ of

Habeas Corpus by a person in state custody under 28 U.S.C. § 2254,

ECF No. 12, be granted.     Plaintiff filed timely objections.   For

the reasons that follow, Plaintiff’s objections are overruled, and

the Court adopts Magistrate Judge Almond’s recommendations.      The

Motion to Dismiss is GRANTED, and the Petition is DENIED and DIS-

MISSED.

I.   Background

     In November 2017, Petitioner Andrew J. Smith was convicted in

Rhode Island Superior Court for possession of child pornography

under R.I. Gen. Laws § 11-9-1.3(a)(4) and 11-9-1.3(b).      Mem. of

Law in Supp. of Resp’t State of R.I.’s Mot. to Dismiss 1 (“State’s
Mem.”), ECF No. 12.     Smith was sentenced to five years at the

A.C.I. with three years to serve.     Id.    He has appealed his con-

viction to the Rhode Island Supreme Court.        See State v. Smith,

Case No. SU-2018-0064-CA, ECF No. 12-2.      The appeal is still pend-

ing.   See id.

       Here, Smith has filed a habeas corpus petition alleging that

his conviction and sentence for possession of child pornography

are unconstitutional.     See Compl. 1-2, ECF No. 1; R.& R. 1, ECF

No. 16.   The State moved to dismiss the Petition on the basis that

Smith had not exhausted his state court remedies as required by 28

U.S.C. § 2254(b)(1)(A).    State’s Mem. 2.    Upon review, Magistrate

Judge Lincoln D. Almond recommended that the State’s motion be

granted on those grounds.    R. & R. 3.

II.    Discussion

       Pursuant to Section 2254(b)(1)(A), an application for a Writ

of Habeas Corpus can only be granted if “the applicant has ex-

hausted the remedies available in the courts of the State.”        28

U.S.C. § 2254(b)(1)(A).      As Magistrate Judge Almond correctly

identifies in his Report and Recommendation, the U.S. Supreme Court

has stated that the purpose of the “exhaustion” requirement is to

give state courts the opportunity to act on claims before a state

prisoner presents those claims to federal court.     R. & R. 2 (citing

O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999)). Thus, a failure


                                  2
to exhaust in state court is generally “fatal” to the petition.

Jackson v. Coalter, 337 F.3d 74, 86 (1st Cir. 2003).

     Here, the Court concurs with Magistrate Judge Almond’s find-

ing that Smith’s Petition should be dismissed because he has not

exhausted all his state court remedies.    See R. & R. 3.   Specifi-

cally, the Rhode Island Supreme Court has yet to rule on Smith’s

pending appeal of his conviction and sentence for possessing child

pornography.   See State v. Smith, Case No. SU-2018-0064-CA.    Alt-

hough Smith objected to both the State’s Motion to Dismiss and

Magistrate Judge Almond’s Report and Recommendation, he entirely

fails to address or even acknowledge the exhaustion issue.       See

Resp. to Def.’s Mot., (“Pet’r Mem.), ECF No. 14; Obj. to R. & R.,

ECF No. 17.

     The record is clear and unrebutted.   Smith has not exhausted

his state court remedies.   Thus, his petition must be dismissed.

III. Conclusion

     Having overruled Smith’s objections, the Court ACCEPTS Mag-

istrate Judge Almond’s Report and Recommendations, ECF No. 16.

Pursuant to 28 U.S.C. § 636(b)(1), the Court adopts Magistrate

Judge Almond’s recommendations and reasoning.   The Court therefore

GRANTS the State’s Motion to Dismiss, ECF No. 12, and DENIES and

DISMISSES Smith’s Petition for Writ of Habeas Corpus, ECF No. 1.




                                3
                    RULING ON CERTIFICATE OF APPEALABILITY

     Pursuant to Rule 11(a) of the Rules Governing Section 2254

Proceedings in the United States District Courts, this Court hereby

finds that this case is not appropriate for the issuance of a

certificate of appealability (COA) because Smith has failed to

make a substantial showing of the denial of a constitutional right

as to any claim, as required by 28 U.S.C. § 2253(c)(2).

     Smith is advised that any motion to reconsider this ruling

will not extend the time to file a notice of appeal in this matter.

See Rule 11(a), Rules Governing Section 2254 Proceedings.

IT IS SO ORDERED.




William E. Smith
Chief Judge
Date: July 23, 2019




                                  4
